Title: To James Madison from Alexander J. Dallas, 3 August 1816
From: Dallas, Alexander James
To: Madison, James


        
          Dear Sir,
          3 Augt 1816.
        
        Mr. Jones promised to communicate to you a statement of the subscriptions to the Bank of the United States. The deficit will not be great, and will be immediately subscribed, at Philadelphia. Mr. Jones’s prospect brightens. He is opposed, however, by Major Butler, whose appointment produces all the inconveniences, that I apprehended.
        The Treasury Circular seems to be approved by all, but the Bankers. A Convention of Delegates from the Banks of the middle States will meet here on the 6: instant; and I am promised a candid and explicit answer.
        The Custom-House establishment at Boston has been purchased for 29,000 Dollars. The Baltimore proposition is suspended, as you desired, for further information from other points. The site for the Philadelphia establishment is ordered to be purchased. I am, Dear Sir, most respectfully and faithfully, Yrs.
        
          A. J. Dallas
        
      